Citation Nr: 1101959	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-17 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include asthma and chronic obstructive pulmonary disease (COPD), 
to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for a bilateral kidney 
disorder, to include renal cysts, to include as secondary to 
herbicide exposure.

3.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling, to 
include entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran had active service from August 1969 to August 1971, 
including combat service in the Vietnam War, and his decorations 
include the Air Medal, the Combat Infantryman Badge and the 
Purple Heart Medal.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has recharacterized the Veteran's increased rating 
claim for PTSD, as reflected on the title page, in light of Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement an increased disability 
evaluation for bilateral hearing loss, rating 10 percent 
disabling, has been raised an August 2010 submission from 
the Veteran, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over the claim, and it is referred 
to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his exposure to herbicides during is 
combat service in Vietnam resulted in a currently diagnosed (i) 
lung disorder, to include asthma and COPD, and (ii) bilateral 
kidney disorder, to include renal cysts.  

As to his lung disorder, the Veteran has submitted an October 
2009 private treatment record, reflecting the apparent opinion of 
a medical professional that a current lung disorder is related to 
military service (i.e. herbicide exposure); however, this opinion 
is not supported by clear medical reasoning and analysis.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

As it relates to the service connection claim for a kidney 
disorder, the Veteran and his spouse of 17 years have provided 
competent testimony that post-service treatment for a kidney 
condition was associated with back pain similar to symptoms 
experienced in-service.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Importantly, the Board finds the account of 
symptomatology, provided by the Veteran and his spouse, to be 
credible, given notation of symptoms at the time of separation.  

Given the above, the Board finds that the Veteran should be 
provided VA examination to determine if any currently diagnosed 
lung disorder, to include asthma and COPD, and kidney disorder, 
to include renal cysts, are related to military service, to 
include herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a 
low threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service injuries 
for the purposes of a VA examination).  

Further, the Board finds that additional treatment records 
relevant to the Veteran's service connection claims may be 
outstanding.  Initially, the Veteran has submitted multiple 
private treatment records from private physician, F. McQueen, 
M.D. and McQueen Medical Center; however, only the few records 
selected by the Veteran have been associated with the claims 
folder.  What is more, the evidence suggests the claimed kidney 
disorder was discovered by a private physician and that the 
Veteran received regular private medical treatment from private 
physician D. Tyson, M.D., at the Pee Dee Family Physicians 
Facility, as well as at the Carolinas Hospital System, and 
attempts to obtain these records might prove fruitful.  Further, 
the Veteran testified that he received regular medical treatment 
at the VA Medical Center in Florence, South Carolina; 
nonetheless, no VA treatment records dated since April 2009 are 
of record.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  For this 
reason as well, the claims must be remanded.

In addition, in an August 2010 rating decision, the RO increased 
the evaluation of the Veteran's PTSD to 50 percent.  In a 
September 2010 statement and during the November 2010 Board 
hearing, the Veteran expressed his disagreement with the 
respective rating.  The Board accepts his statement and testimony 
as a timely notice of disagreement (NOD) with respect to the 
evaluation of his PTSD, to include entitlement to a TDIU.  See 
38 C.F.R. § 20.201 (2010).  To date, however, the RO has not 
issued the Veteran a Statement of the Case (SOC) with respect to 
either claim.  Under the circumstances, the Board has no 
discretion and is obliged to remand the issue to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should contact the Veteran to 
ascertain the private medical provider(s) 
and/or facility(ies), if any, at which he 
received treatment related to his claimed 
lung disorder, to include asthma and chronic 
obstructive pulmonary disease (COPD), and 
bilateral kidney disorder, to include renal 
cysts, as well as, the approximate month(s) 
and year(s) of any such treatment, to include 
any treatment(s) provided by Drs. Barnett, 
McQueen and Tyson and at the Carolinas 
Hospital System, the McQueen Medical Center 
and the Pee Dee Family Physicians.  Utilizing 
any information provided by the Veteran, the 
RO should undertake all appropriate efforts 
to obtain these records.  All development 
efforts must be in writing and 
associated with the claims file.  

2.  The RO should request copies of any 
treatment and/or hospitalization, at the VA 
Medical Center in Florence, South Carolina, 
related to the Veteran's lung disorder, to 
include asthma and COPD, and bilateral kidney 
disorder, to include renal cysts, dated since 
April 2009.  Any negative response should 
be in writing, and associated with the 
claims folder.

3.  Upon completion of the aforementioned 
development efforts and after any 
obtained records, and/or negative 
response(s), are associated with the 
claims file, the RO must schedule the 
Veteran for appropriate VA examinations in 
order to determine the etiology of any 
currently diagnosed lung disorder, to include 
asthma and COPD, and bilateral kidney 
disorder, to include renal cysts.  The claims 
file should be reviewed by the respective 
examiners and that review should be indicated 
in the examination report.

The respective examiners must record the full 
history of the respective disorder, including 
the Veteran account of the onset/etiology of 
his disability(ies), and specifically comment 
as to the likelihood that any respectively 
diagnosed lung disorder, to include asthma 
and COPD, and bilateral kidney disorder, to 
include renal cysts (a) is related to the 
Veteran's period of active service, to 
include presumed herbicide exposure; or (b) 
had its onset during his active service.  

The examination report must reflect the 
examiner's consideration and analysis of both 
the medical and lay evidence of record, to 
include the Veteran's account of in- and 
post-service events/symptomatology and (ii) 
the July 2009 private treatment record from 
McQueen Medical Center.  

All provided opinions should be supported by 
a clearly stated rationale.  If an opinion 
cannot be provided without resorting to 
speculation, such should be indicated, with a 
clear explanation of this position.  All 
necessary studies should be performed, and 
all findings reported in detail.

4.  Then readjudicate the Veteran's claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate period 
of time should be allowed for response.

5.  The RO must issue the Veteran an SOC with 
respect to his claim for an increased rating 
for PTSD, to include consideration of a TDIU, 
to include notification of the need to timely 
file a Substantive Appeal to perfect his 
appeal on this issue.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

